


Exhibit 10.37

 

COBALT INTERNATIONAL ENERGY, INC.

LONG TERM INCENTIVE PLAN

 

Special Non-Qualified Stock Option Award Agreement

2015 Grant

 

You have been granted an option (the “Option”) to purchase shares of Cobalt
International Energy, Inc. (this “Award”) on the following terms and subject to
the provisions of Attachment A and the Cobalt International Energy, Inc. Long
Term Incentive Plan (the “Plan”).  Unless defined in this Award Agreement
(including Attachment A, this “Agreement”), capitalized terms will have the
meanings assigned to them in the Plan.  In the event of a conflict among the
provisions of the Plan, this Agreement and any descriptive materials provided to
you, the provisions of the Plan will prevail.

 

Participant

 

[Full Name]

 

 

 

Number of Shares Subject to the Option

 

248,756 Shares

 

 

 

Option Price per Share

 

$7.90

 

 

 

Grant Date

 

January 15, 2015

 

 

 

Expiration Date

 

January 14, 2025

 

 

 

Vesting

 

Subject to Section 2 of Attachment A, the Option shall fully vest on [Date] (the
“Service Vesting Date”) or such later date on or before [Date] when and only if
each of the following conditions is satisfied:

 

·             the Participant does not experience a Termination of Service at
any time prior to the Service Vesting Date (the “Service Condition”); and

 

·             at any time during the period that begins on the Grant Date and
ends on [Date] (inclusive), the closing price of a Share on the principal stock
market or exchange on which the Shares are quoted or traded equals or exceeds
$23.06 for a period of at least 20 out of 30 continuous days on which Shares are
quoted or traded (the “Value Condition”).

 

 

 

Exercise On or

 

Subject to Section 2 of Attachment A, if the Option vests

 

--------------------------------------------------------------------------------


 

Prior to Expiration Date

 

on or prior to the Expiration Date, the Option shall remain exercisable until
the Expiration Date (inclusive).

 

2

--------------------------------------------------------------------------------


 

Attachment A

 

Non-Qualified Stock Option Award Agreement

Terms and Conditions

 

Grant to: [Full Name]

 

Section 1.  Grant of Award.  Subject to the terms and conditions of the Plan and
this Agreement, the Company hereby grants an Option to the Participant on the
Grant Date on the terms set forth on the cover page of this Agreement, as more
fully described in this Attachment A.  The Option is intended to be a
non-qualified stock option, and is not intended to be treated as an option that
complies with Section 422 of the Code.  This Award is granted under the Plan,
which is incorporated herein by reference and made a part of this Agreement.

 

Section 2.  Vesting of Award.

 

(a)                           Termination of Service.

 

(i)                                     Death or Disability or Termination of
Employment by the Company without Cause or by the Participant for Good Reason. 
In the event of the Participant’s Termination of Service at any time due to the
Participant’s death or Disability or termination of employment by the Company
without Cause or by the Participant for Good Reason, (x) to the extent still
applicable, the Service Condition shall be deemed to be satisfied as of the date
of such Termination of Service and (y)(1) if the Value Condition is satisfied on
or prior to the date of such Termination of Service, the Option shall fully vest
as of the date of such Termination of Service and shall remain exercisable until
the Expiration Date and (2) if the Value Condition is not satisfied on or prior
to the date of such Termination of Service, the Option shall vest and shall
remain exercisable until the Expiration Date when and only if the Value
Condition is satisfied.

 

(ii)                                  Any Other Termination of Service.  In the
event of the Participant’s Termination of Service at any time prior to the
Service Vesting Date for any reason (other than due to the Participant’s death
or Disability or termination by the Company without Cause or by the Participant
for Good Reason), the Option shall be forfeited in its entirety as of the date
of such termination without any payment to the Participant.

 

(b)                           Change in Control.

 

(i)                                     If a Change in Control occurs before the
Service Vesting Date (regardless of whether the Value Condition has been
satisfied), the Option shall fully vest as of the date of such Change in
Control; provided

 

3

--------------------------------------------------------------------------------


 

that if prior to the date of such Change in Control, the Company or the acquirer
requests in writing that the Participant continue to provide services to the
Company (or the successor or surviving entity) for a specified period not to
exceed 12 months after such Change in Control, the Option shall vest as of the
earliest of (x) the last day of such requested period, (y) the Service Vesting
Date or (z) the date, if any, of the Participant’s Termination of Service by the
Company (or the successor or surviving entity) without Cause, by the Participant
for Good Reason or due to the Participant’s death or Disability (such earliest
date, the “Change in Control Vesting Date”).  The Option shall be forfeited in
its entirety without any payment to the Participant upon his or her Termination
of Service by the Company (or the successor or surviving entity) for Cause or by
the Participant without Good Reason at any time prior to the Change in Control
Vesting Date.

 

(A)                                       If, an accordance with
Section 2(b)(i) above the Participant is not requested to continue to provide
services and the Option vests as of the date of the Change in Control, the
Option shall be canceled in consideration of the full acceleration of the Option
and, at the Participant’s election pursuant to such procedures as the Committee
determines, (1) a cash payment in an amount equal to the Intrinsic Value of the
Option (which may be equal to but not less than zero), which, if in excess of
zero, shall be payable upon the effective date of such Change in Control, or
(2) an option to purchase shares of the common stock of, as applicable, the
acquirer, the surviving entity or the ultimate parent thereof (the Intrinsic
Value of which option as of immediately following such Change in Control shall
equal the Intrinsic Value of the Option immediately prior to such Change in
Control).  Notwithstanding the Participant’s election pursuant to the preceding
sentence, the Company’s Chief Executive Officer may determine that all or a
portion of the Option shall be treated in accordance with either of clauses
(1) or (2) of the preceding sentence; provided that such treatment is
substantially similar to the treatment applicable to the options to purchase
Shares then held by other participants generally.

 

(B)                                       If, an accordance with
Section 2(b)(ii) above the Participant is requested to continue to provided
services and the Option does not vest as of the date of the Change in Control,
the Option shall be assumed, converted or replaced in connection with the Change
in Control on an equivalent basis by the acquirer, successor or surviving
entity.

 

(ii)                                  If a Change in Control occurs on or after
the Service Vesting Date (regardless of whether the Value Condition has been
satisfied), the Option shall fully vest as of the date of such Change in

 

4

--------------------------------------------------------------------------------


 

Control and the Option shall be canceled in consideration of the full
acceleration of the Option and, at the Participant’s election pursuant to such
procedures as the Committee determines, (1) a cash payment in an amount equal to
the Intrinsic Value of the Option (which may be equal to but not less than
zero), which, if in excess of zero, shall be payable upon the effective date of
such Change in Control, or (2) an option to purchase shares of the common stock
of, as applicable, the acquirer, the surviving entity or the ultimate parent
thereof (the Intrinsic Value of which option as of immediately following such
Change in Control shall equal the Intrinsic Value of the Option immediately
prior to such Change in Control).  Notwithstanding the Participant’s election
pursuant to the preceding sentence, the Company’s Chief Executive Officer may
determine that all or a portion of the Option shall be treated in accordance
with either of clauses (1) or (2) of the preceding sentence; provided that such
treatment is substantially similar to the treatment applicable to the options to
purchase Shares then held by other participants generally.

 

(c)                            For the avoidance of doubt, as used in this
Section 2(b), “Intrinsic Value” means (i) the price or implied price per Share
in a Change in Control over (ii) the exercise price of such Award multiplied by
(iii) the number of Shares covered by the Option.

 

(d)                       Effect of Breaching Restrictive Covenants. 
Notwithstanding anything to the contrary in this Agreement, if at any time while
the Option remains outstanding, the Participant breaches the restrictive
covenants set forth in Participant’s Employment Agreement, the Option shall be
forfeited in its entirety.

 

Section 3.  Exercise of Option.

 

(a)                       Right to Exercise.  The Option shall be exercisable on
or prior to the Expiration Date in accordance with the vesting schedule and
applicable provisions set forth in this Agreement and the Plan.

 

(b)                       Method of Exercise.

 

(i)                                     The Option shall be exercisable by
delivery of an exercise notice in the form attached as Exhibit A (the “Exercise
Notice”) which shall state the election to exercise the Option, the number of
Shares with respect to which the Option is being exercised, and such other
representations and agreements as may be required by the Company; provided that
the Option may be exercised with respect to whole Shares only.  The Exercise
Notice shall be accompanied by payment of the aggregate exercise price as to all
exercised Shares.  The Option shall be deemed to be exercised upon receipt by
the Company of such fully executed Exercise Notice accompanied by the aggregate
exercise price and the satisfaction of any tax withholding requirements.

 

5

--------------------------------------------------------------------------------


 

(ii)                            No Shares shall be issued pursuant to the
exercise of an Option unless such issuance and such exercise comply with all
applicable laws and regulations.  Assuming such compliance, for income tax
purposes the Shares shall be considered transferred to the Participant on the
date on which the Option is exercised with respect to such Shares.

 

(c)                        Method of Payment.  Payment of the aggregate exercise
price shall be made by any of the following, or a combination thereof, at the
election of the Participant:

 

(i)                               cash or check;

 

(ii)                            if there is a public market for the Shares at
such time, subject to such requirements as may be imposed by the Committee,
through the delivery of irrevocable instructions to a broker to sell Shares
obtained upon the exercise of the Option and to deliver promptly to the Company
an amount out of the proceeds of such sale equal to the aggregate exercise price
for the Shares being purchased; or

 

(iii)                         by any other method acceptable to the Committee.

 

(d)                           Transferability.  The Option may not be assigned,
sold, transferred or otherwise be subject to alienation by the Participant other
than by will; provided, that, the designation of a beneficiary shall not
constitute an assignment, sale, transfer or alienation.

 

(e)                            Withholding.  No Shares will be issued pursuant
to the exercise of this Option unless and until the Participant shall have
remitted to the Company an amount sufficient to satisfy any federal, state or
local withholding tax requirements, or shall have made other arrangements
satisfactory to the Company with respect to such taxes.  The Participant may
elect that all or any part of such withholding requirement be satisfied by
retention by the Company of a portion of the Shares purchased upon exercise of
this Option.  If such election is made, the Shares so retained shall be credited
against such withholding requirement at the fair market value of the Shares on
the date of exercise.

 

(f)                             Effect of Breaching Restrictive Covenants. 
Notwithstanding anything to the contrary in this Agreement, if at any time while
the Award remains outstanding, the Participant breaches the Restrictive
Covenants (as defined in Section 4(a) of this Agreement), the Option shall be
forfeited in its entirety pursuant to Section 4.04 of the Employment Agreement.

 

Section 4. Incorporation of Restrictive Covenants Set Forth in Employment
Agreement

 

(a)                                 Incorporation by Reference. Company and
Participant agree that the restrictive covenants set forth in Articles 11, 12,
13, 14, and 15 (“Restrictive

 

6

--------------------------------------------------------------------------------


 

Covenants”) and Section 4.04 of the Employment Agreement by and between the
Company and Participant, dated November 3, 2014, are incorporated by reference
herein as if they were part of this Agreement and set forth in it.

 

(b)                                 Agreement is Ancillary to the Employment
Agreement. The Parties acknowledge and agree that this Agreement is ancillary to
the Employment Agreement, which the Parties are entering into at the same time.

 

(c)                                  Covenants are Reasonable and Related to the
Company’s Business Interests. The Parties agree that the Restrictive Covenants
are reasonable under the circumstances, necessary to protect the Company’s
business interests, goodwill, confidential information, and other business
assets the Restrictive Covenants are intended to protect, and that any breach of
such Restrictive Covenants would cause irreparable injury and harm to the
Company.  Participant understands that the Restrictive Covenants may limit
Participant’s ability to engage in certain businesses anywhere in the United
States and outside of the United States during the Non-Compete Period, as
defined in the Employment Agreement and whose definition is incorporated by
reference herein, but acknowledges that Participant will receive sufficiently
high remuneration and other benefits from the Company to justify such
restrictions, and that Participant knowingly and voluntarily chooses to accept
such limitations.  Further, Participant acknowledges that his skills are such
that he can be gainfully employed in non-competitive employment, and that the
Restrictive Covenants will not prevent Participant from earning a living. 
Nevertheless, in the event the terms of Section 4 or the Restrictive Covenants
shall be determined by any court of competent jurisdiction or arbitrator to be
unenforceable by reason of their extending for too great a period of time or
over too great a geographical area, or by reason of their being too extensive in
any other respect, they will be interpreted to extend only over the maximum
period of time for which they may be enforceable, over the maximum geographical
area as to which they may be enforceable, or to the maximum extent in all other
respects as to which they may be enforceable, all as determined by such court or
arbitrator in such action.

 

(d)                                 Consideration is Reasonably Related to
Interests Worthy of Protection. The Parties acknowledge and agree that
Participant has had access to, and shall continue to have access to, the
Company’s non-public, confidential, and proprietary information, as access to
such information is essential to the performance of Participant’s duties for the
Company. Participant acknowledges and agrees that Participant is not otherwise
entitled to the granting of the shares set forth in this Agreement, and that
these shares provide Participant an interest in the Company that Participant
would not otherwise have but for his agreement to the Restrictive Covenants.
Participant also agrees that the shares are good and valuable consideration,
which are intended to, and do, protect the Company’s interests, and are
reasonably related to the same. The Parties further acknowledge and agree that
the Company has expended many resources, including time and money, in developing
its confidential and proprietary information and goodwill,

 

7

--------------------------------------------------------------------------------


 

and that the consideration and promises made herein, and in the Employment
Agreement, are reasonably related to the protection of those interests, and also
Participant’s and the Company’s interest in the short and long-term growth of
the Company and in Participant’s continued development and growth. Participant
and the Company acknowledge and agree that said interests provide the Company a
competitive advantage in the market place and that those interests are worthy of
protection.  Participant acknowledges that but for Participant’s agreement to
the Restrictive Covenants, Participant would not continue to receive access to
the Company’s non-public, confidential, and proprietary information, or be
granted the shares, as set forth in this Agreement.

 

(e)                                  Reasonableness of Time, Scope, and
Geography.  Participant hereby represents to the Company that he has read and
understands, and agrees to be bound by, the terms of the Restrictive Covenants
and Section 4.  Participant acknowledges that the geographic scope and duration
of the Restrictive Covenants are the result of arm’s-length bargaining and are
fair and reasonable in light of i) the nature and wide geographic scope of the
Company’s operations of, and in, the business, as defined in the Employment
Agreement and whose definition is incorporated by reference herein, ii)
Participant’s level of control over and contact with the Company’s operations
of, and in, the Business in all locales in which it is conducted, iii) the
geographic breadth in which the Company conducts the Business, and iv) the
amount of consideration (including confidential information and trade secrets)
that Participant is receiving from the Company. In consideration of the
Company’s promises herein, during the Non-Compete Period, Participant promises
to disclose to the Company any employment, consulting, or other service
relationship that Participant enters into after the termination of Participant’s
employment with the Company for any reason.  Such disclosure shall be made
within seven business days after Participant enters into such employment,
consulting or other service relationship.  Participant expressly consents to and
authorizes the Company to disclose both the existence and terms of this
Agreement to any future employer or recipient of Participant’s services and to
take any steps the Company deems necessary to enforce this Agreement.

 

(f)                                   Injunctive Relief.  Participant
acknowledges and agrees that a breach of the Restrictive Covenants will cause
irreparable damage to the Company and its Affiliates, as defined in the
Employment Agreement and whose definition is incorporated by reference herein,
and their goodwill, the exact amount of which will be difficult or impossible to
ascertain, and that the remedies at law for any such breach will be inadequate. 
Accordingly, Participant agrees that in the event of a breach of any of the
Restrictive Covenants, in addition to any other remedy which may be available at
law or in equity, the Company will be entitled to equitable and injunctive
relief. Participant and the Company agree that while any dispute or controversy
arising under, or in connection with, the Employment Agreement, including a
breach of the Restrictive Covenants, shall be settled exclusively by
arbitration, conducted before an arbitrator in Houston, Texas in accordance with
the National Rules for the Resolution of Employment

 

8

--------------------------------------------------------------------------------


 

Disputes of the American Arbitration Association then in effect, the Company
shall be entitled to seek a restraining order, injunction, or other equitable
relief, and expedited discovery necessary for the proceedings to obtain said
equitable or injunctive relief, in order to prevent or cease any violation or
continuation of any violation of the provisions of the Restrictive Covenants. 
Participant consents that such restraining order or injunction may be granted
without requiring the Company to post a bond larger than $500. Participant also
agrees that waiver shall not be a defense to the Company’s invocation of the
Employment Agreement’s arbitration clause subsequent to any proceeding to obtain
the equitable or injunctive relief described under Section 4 and in the
Employment Agreement. Further, for purposes of obtaining said equitable or
injunctive relief, Participant consents to the personal jurisdiction and venue
of any Texas State court or United States Court located in Harris County, Texas.

 

(g)                                  Choice of Law, Jurisdiction, Venue for
Suits to Enforce Restrictive Covenants. The Restrictive Covenants and only
Section 4 of this Agreement shall be governed by, and construed in accordance
with the laws of the State of Texas.  With respect to any claim or dispute
related to or arising under, or in relation to, the Restrictive Covenants and
Section 4, including, but not limited to, suits seeking equitable and injunctive
relief described in the Employment Agreement, Participant and the Company hereby
consent to the exclusive jurisdiction, forum and venue of the state and federal
courts located in Harris County, Texas.

 

Section 5.  Miscellaneous Provisions.

 

(a)                             Notices.  All notices, requests and other
communications under this Agreement shall be in writing and shall be delivered
in person (by courier or otherwise), mailed by certified or registered mail,
return receipt requested, or sent by facsimile transmission, as follows:

 

if to the Company, to:

 

Cobalt International Energy, Inc.

Cobalt Center

920 Memorial City Way, Suite 100

Houston, Texas 77024

Attention: General Counsel

Facsimile: 713-579-9184

 

if to the Participant, to the address that the Participant most recently
provided to the Company,

 

or to such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto.  All such notices,
requests

 

9

--------------------------------------------------------------------------------

 

and other communications shall be deemed received on the date of receipt by the
recipient thereof if received prior to 5:00 p.m. on a business day in the place
of receipt.  Otherwise, any such notice, request or communication shall be
deemed received on the next succeeding business day in the place of receipt.

 

(b)                           Entire Agreement.  This Agreement, the Plan, and
any other agreements, schedules, exhibits and other documents referred to herein
or therein, constitute the entire agreement and understanding between the
parties in respect of the subject matter hereof and supersede all prior and
contemporaneous arrangements, agreements and understandings, both oral and
written, whether in term sheets, presentations or otherwise, between the parties
with respect to the subject matter hereof.

 

(c)                            Amendment; Waiver.  No amendment or modification
of any provision of this Agreement shall be effective unless signed in writing
by or on behalf of the Company and the Participant, except that the Company may
amend or modify this Agreement without the Participant’s consent in accordance
with the provisions of the Plan or as otherwise set forth in this Agreement.  No
waiver of any breach or condition of this Agreement shall be deemed to be a
waiver of any other or subsequent breach or condition whether of like or
different nature.  Any amendment or modification of or to any provision of this
Agreement, or any waiver of any provision of this Agreement, shall be effective
only in the specific instance and for the specific purpose for which made or
given.

 

(d)                           Assignment.  Neither this Agreement nor any right,
remedy, obligation or liability arising hereunder or by reason hereof shall be
assignable by the Participant.

 

(e)                            Successors and Assigns; No Third Party
Beneficiaries.  This Agreement shall inure to the benefit of and be binding upon
the Company and the Participant and their respective heirs, successors, legal
representatives and permitted assigns.  Nothing in this Agreement, expressed or
implied, is intended to confer on any person other than the Company and the
Participant, and their respective heirs, successors, legal representatives and
permitted assigns, any rights, remedies, obligations or liabilities under or by
reason of this Agreement.

 

(f)                             Counterparts.  This Agreement may be signed in
any number of counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.

 

(g)                            Participant Undertaking.  The Participant agrees
to take whatever additional action and execute whatever additional documents the
Company may deem necessary or advisable to carry out or give effect to any of
the obligations or restrictions imposed on either the Participant or the Option
pursuant to the provisions of this Agreement.

 

10

--------------------------------------------------------------------------------


 

(h)                           Plan.  The Participant acknowledges and
understands that material definitions and provisions concerning the Option and
the Participant’s rights and obligations with respect thereto are set forth in
the Plan.  The Participant has read carefully, and understands, the provisions
of the Plan.

 

(i)                               Governing Law.  The Agreement shall be
governed by the laws of the State of Delaware, without application of the
conflicts of law principles thereof.

 

(j)                              No Right to Continued Service.  The granting of
the Option evidenced hereby and this Agreement shall impose no obligation on the
Company or any Affiliate to continue the service of the Participant and shall
not lessen or affect the right that the Company or any Affiliate may have to
terminate the service of such Participant.

 

(k)                           Jurisdiction.  The parties hereto agree that any
suit, action or proceeding seeking to enforce any provision of, or based on any
matter arising out of or in connection with, this Agreement or the transactions
contemplated hereby (whether brought by any party or any of its affiliates or
against any party or any of its affiliates) shall be brought in the Delaware
Chancery Court or, if such court shall not have jurisdiction, any federal court
located in the State of Delaware or other Delaware state court, and each of the
parties hereby irrevocably consents to the jurisdiction of such courts (and of
the appropriate appellate courts therefrom) in any such suit, action or
proceeding and irrevocably waives, to the fullest extent permitted by law, any
objection that it may now or hereafter have to the laying of the venue of any
such suit, action or proceeding in any such court or that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum.  Process in any such suit, action or proceeding may be served on each
party anywhere in the world, whether within or without the jurisdiction of any
such court.  Without limiting the foregoing, each party agrees that service of
process on such party as provided in Section 5(a) shall be deemed effective
service of process on such party.

 

(l)                               WAIVER OF JURY TRIAL.  EACH OF THE PARTIES
HERETO IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

 

 

 

COBALT INTERNATIONAL ENERGY, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name: [Full Name]

 

12

--------------------------------------------------------------------------------


 

EXHIBIT A

COBALT INTERNATIONAL ENERGY, INC.

LONG TERM INCENTIVE PLAN

OPTION EXERCISE NOTICE

 

Cobalt International Energy, Inc.

Cobalt Center

920 Memorial City Way, Suite 100

Houston, Texas 77024

Attention: [Secretary]

 

1.                                      Exercise of Option.  Effective as of
today,                             (date), the undersigned (“Participant”)
hereby elects to exercise Participant’s option to purchase
                               shares of the common stock (the “Shares”) of
Cobalt International Energy, Inc. (the “Company”) under and pursuant to the Long
Term Incentive Plan  (the “Plan”) and the Non-Qualified Stock Option Award
Agreement dated                                        (the “Award Agreement”). 
Unless otherwise defined herein, the terms defined in the Plan and Award
Agreement shall have the same defined meanings in this Exercise Notice.

 

2.                                      Delivery of Payment.  Participant
herewith delivers to the Company the full aggregate exercise price of the
Shares, as set forth in the Award Agreement.

 

3.                                      Representations of Participant. 
Participant acknowledges that Participant has received, read and understood the
Award Agreement and the Plan, and agrees to abide by and be bound by their terms
and conditions.

 

4.                                      Rights as Shareholder.  Until the
issuance of the Shares (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company or as
otherwise determined by the Committee), no right to vote or receive dividends or
any other rights as a shareholder shall exist with respect to the Shares that
are subject to the Option, notwithstanding the exercise of the Option.  The
Shares shall be issued to Participant as soon as practicable after the Option is
exercised.  No adjustment shall be made for a dividend or other right for which
the record date is prior to the date of issuance.

 

5.                                      Tax Consultation.  Participant
understands that Participant may have a tax liability as a result of
Participant’s purchase or disposition of the Shares.  Participant represents
that Participant has consulted with any tax consultants Participant deems
advisable in connection with the purchase or disposition of the Shares and that
Participant is not relying on the Company for any tax advice.

 

13

--------------------------------------------------------------------------------


 

6.                                      Successors and Assigns. The Company may
assign any of its rights under this Agreement to single or multiple assignees,
and this Agreement shall inure to the benefit of the successors and assigns of
the Company.  Subject to the restrictions on transfer herein set forth, this
Exercise Notice shall be binding upon Participant and his or her heirs,
executors, administrators, successors and assigns.

 

7.                                      Interpretation.  Any dispute regarding
the interpretation of this Exercise Notice shall be submitted by Participant or
by the Company forthwith to the Compensation Committee of the Board of Directors
of the Company (the “Committee”).  The resolution of such a dispute by the
Committee shall be final and binding on all parties.

 

8.                                      Governing Law.  This Exercise Notice is
governed by the internal substantive laws but not the choice of law rules, of
the State of Delaware.

 

9.                                      Entire Agreement.  The Plan and the
Award Agreement are incorporated herein by reference, and together with this
Exercise Notice constitute the entire agreement of the parties with respect to
the subject matter hereof and supersede in their entirety all prior undertakings
and agreements of the Company and Participant with respect to the subject matter
hereof.

 

Submitted by:

Accepted by:

PARTICIPANT:

COBALT INTERNATIONAL ENERGY, INC.

 

 

 

 

By:

 

Signature

 

 

Name:

 

[Full Name]

 

 

Residence Address

 

 

 

 

Date Received

 

14

--------------------------------------------------------------------------------
